Citation Nr: 0517482	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2002) for surgery on the right thigh, knee, and hip, 
resulting in nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied, in pertinent 
part, the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West Supp. 2002) for surgery on the 
right thigh, knee, and hip, resulting in nerve damage.  The 
veteran has perfected a timely appeal.

When this matter was previously before the Board, the case 
was remanded for additional development and adjudication.  
This having been completed, the matter is again before the 
Board. 

In June 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, unfortunately, the veteran's claim must again be 
remanded for further action.

When this matter was remanded by the Board in December 2003, 
the Board requested, among other things, that the RO afford 
the veteran a VA examination to determine the nature, extent 
and etiology of his right-sided neuropathy, and to garner an 
opinion regarding whether this condition was the result of 
negligence or fault on the part of VA during his surgical 
treatment in July and August 1996.  A review of the record 
indicates that the RO requested such an examination and that 
the veteran was afforded this examination in April or May 
2004.  The record, however, while containing a copy of an 
addendum to the examination report, dated in May 2004, does 
not contain a copy of the original April or May 2004 VA 
Examination Report.  

The Board finds, therefore, that this matter must be remanded 
so that VA can obtain and consider the findings and 
conclusions contained in the original April or May 2004 VA 
Examination Report.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Dorn 
Veteran's Hospital and request a copy of 
any VA examination reports related to the 
veteran's claim dated in April and May 
2004.  If the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file; the 
veteran should be informed in writing; 
and the veteran should be provided the 
opportunity to undergo another VA 
examination, which complies with Board 
Remand, dated 12/22/03, pages 3-5, 
paragraph number 3.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




